Citation Nr: 1008581	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-38 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUE


Entitlement to service connection for left ankle disability.  


ATTORNEY FOR THE BOARD

Dan Brook, Counsel




INTRODUCTION

The Veteran served on active duty from January 2003 to April 
2003, and from December 2003 to March 2005.    

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2006 rating decision, in which the RO granted 
service connection for tinnitus and denied service connection 
for left ankle disability, low back pain, persistent cough 
and left ankle disability.  In December 2007, the Veteran 
filed a notice of disagreement (NOD), in which he only 
appealed the denial of service connection for left ankle 
disability.  A statement of the case (SOC) was issued in 
September 2008 and the Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in November 2008.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  The report of the Veteran's induction examination 
includes a notation  that he fractured his left ankle in 
1998.

3.  Although there are lay assertions that the Veteran 
injured his left ankle during active service in Iraq, there 
is no competent, probative evidence that a pre-existing ankle 
left disability was aggravated by service; or that an ankle 
disability is due to injury incurred in service, and the only 
medical opinion to address the question of medical nexus 
weighs against the claim.





CONCLUSION OF LAW

The criteria for service connection for left ankle disability 
are not met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.306(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between a Veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a June 2006 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  This letter also requested that the 
Veteran submit any pertinent evidence in his possession 
(consistent with Pelegrini and the version of 38 C.F.R. 
§ 3.159 then in effect) and provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impact those determinations, consistent with 
Dingess/Hartman.  The December 2006 rating decision reflects 
the initial adjudication of the current claim .  Hence, the 
June 2006 letter-which meets Pelegrini's content of notice 
requirements-also meets the VCAA's timing of notice 
requirement.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.   Pertinent medical 
evidence associated with the claims file consists of the 
service treatment records, VA treatment records and the 
report of a January 2009 VA examination.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the Veteran, and by his fiancé and 
fellow serviceman on his behalf.  The Board also notes that 
no further RO action, prior to appellate consideration of the 
claim on appeal, is required.

As regards the latter point, in his December 2007 NOD, the 
Veteran indicated that his initial claim included a report 
from a VA podiatrist from the VA Medical Center (VAMC) in 
Huntingdon, West Virginia, where the podiatrist concluded 
that the Veteran had a chronic foot/ankle injury.  The Board 
notes that the Veteran's initial claim for service connection 
was received in May 2006 and that the RO subsequently 
obtained the available post-service medical records from the 
Huntingdon VA healthcare system (to include the Huntingdon 
VAMC), and there is no report from a podiatrist within these 
records.  

As the RO appropriately obtained the available post-service 
VA treatment records from the source noted by the Veteran 
(i.e. the Huntingdon VAMC) and there is no indication from 
the record that there are any additional outstanding post-
service Huntingdon VAMC records for the time frame prior to 
May 2006, the Board finds that the RO met it's duty to assist 
in relation to these records.  See 38 C.F.R. § 3.159(c)(2).  
Additionally, while as indicated by the Veteran, the 
podiatrist's report would provide evidence of chronic ankle 
disability, the Board emphasizes, as explained in more 
detail, below, that this claim  on the question of medical 
nexus between current ankle disability and service.  As the 
podiatrist's report would, thus, have no bearing on the 
outcome of the case, a  remand to attempt to locate the 
alleged podiatry report would impose unnecessary additional 
burdens on adjudication resources, with no benefit flowing to 
the Veteran, and is, thus, unnecessary.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).    
 
.In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson,  20 Vet. App. 539, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

In this case, a July 2002 induction examination report 
indicates that the Veteran previously fractured his left 
ankle in 1998.  Thus, the Veteran is not entitled to a 
presumption of sound condition with respect to the left ankle 
in this case.

A pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153.; 38 C.F.R. § 
3.306(a).  The underlying disorder, as opposed to the 
symptoms, must be shown to have worsened in order to find 
aggravation.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

Considering the pertinent evidence in light of the above, the 
Board finds that service connection for left ankle disability 
is not warranted.  

Service treatment records reflect no complaints or findings 
pertaining to the left ankle..  In a January 2005 post-
deployment health care provider interview, the Veteran 
reported his general health was good, did not report any 
ankle problems but indicated that he had developed 
intermittent bilateral hand pain.  A February 2005 Report of 
Medical assessment at separation reflects that the Veteran 
did not report any medical problems and indicated that 
compared to his last medical assessment/physical examination, 
his overall health was the same.  A physician's assistant 
commented that the Veteran was a healthy 24 year-old.  

Post service, a June 2005 VA primary care progress note 
reflects that the Veteran was complaining of left ankle 
problems.  Physical examination reflected a normal gait with 
some laxity in the left ankle and mild tenderness of the 
lateral malleolus. 

A July 2005 VA primary care progress note reflects that the 
Veteran came in for a follow-up visit.  He then indicated 
that his left ankle was not bothering him that day but he had 
not played sports for several weeks.   The examiner noted an 
injury to ankle in Iraq with residual discomfort after 
playing sports.

A July 2005 VA X-ray  revealed a tiny avulsion fracture from 
the medial malleolus with a tiny avulsion fragment at the 
ankle mortise laterally.  A tiny bone density was noted at 
the tibiotalar articulation anteriorly and a small ankle 
joint effusion was also noted.  

An August 2005 VA physical therapy treatment plan note 
reflects that, on examination , there was minimal swelling 
and the Veteran's ankle was non-tender to palpation.  Single 
leg stance did produce increased sway on the left side with 
talar tilt.  The assessment was post grade II ankle sprain 
with episodes of swelling and near sprains.  

During an October 2005 primary care visit, the Veteran 
reported that he had had recurrent episodes of the ankle 
'going out' with subsequent recovery after being on crutches.  
He indicated that he could not safely play sports without 
this problem occurring.  The Veteran was advised to try 
different exercises and was to be referred for an orthopedic 
evaluation.    

A May 2006 VA X-ray revealed a tiny avulsion fracture of the 
medial malleolus and a tiny avulsion fragment at the ankle 
mortise.   There were faintly calcified loose bodies at the 
ankle joint posteriorly and a tiny faintly calcified loose 
body between the medial malleolus and the talar dome, both of 
which were new.  There was spurring at the distal tibia 
anteriorly and at the tibiotalar articulation, and there was 
a small ankle joint effusion.  The diagnostic impression was 
tiny calcific loose bodies with small ankle joint effusion 
and evidence of previous trauma.  

A May 2006 orthopedic surgery consultation note reflects the 
Veteran's report of the twisting injury to the left ankle 
jumping off the humvee in service 2 years prior.  The Veteran 
also reported weakness with frequent swelling of the left 
ankle.  Examination showed tenderness of the interosseous 
ligament of the left ankle with no laxity.  There was some 
swelling in the lateral malleolus.  The examining orthopedic 
surgeon noted that there was a slight widening of the mortis 
with probable stretching of the interosseous ligament.  The 
surgeon again recommended a Don Joy Lacer for the left ankle 
along with Motrin as needed.  

In a November 2007 letter, First Sergeant Morton, a fellow 
serviceman, indicated that he remembered the Veteran 
sustaining an injury to his ankle in June 2004 after jumping 
down from his humvee.  He subsequently went to the medical 
clinic for an evaluation.  The ankle did not seem to be 
broken so they just told him to keep ice on it, gave him some 
pain medication and told him to rest a day or so.  

In a December 2007 affidavit, another fellow serviceman of 
the Veteran, Sergeant First Class Whitfield, similarly 
recalled that the Veteran injured his ankle after jumping 
from his Hummer.  Upon return to base he went to the medical 
clinic, where he received Ibuprofen and ice, and was told to 
stay off his ankle for a couple of days.  After a couple of 
days off his feet, the Veteran's ankle improved enough that 
he was able to return to duty.  The ankle then did not bother 
him until some time later.  

In a separate December 2007 affidavit, the Veteran's fiancé 
indicated that she had known him since December 2003.  She 
expressed that, prior to his deployment, he did not have any 
problems with his ankles and was in excellent health.  She 
indicated that while he was in Iraq, he injured his ankle.  
At the time, he and his commanders thought the injury was no 
big deal and he was given only minimal time off and minimal 
medical treatment.  Since he had been home from his 
deployment, the Veteran had had significant swelling and pain 
in his ankle, often when he was engaging in low impact day to 
day activities.  The fiancé had witnessed the Veteran limping 
in pain, unable to put all of his weight on his ankle on 
numerous occasions, including walking up stairs and grocery 
shopping.  The fiancé had accompanied the Veteran to a VA 
medical appointment where surgery was also discussed at that 
time and the Veteran was informed that his injury would be 
chronic. 

In his December 2007 NOD, the Veteran indicated that prior to 
his injury in service he had never felt the pain or troubles 
he felt currently.  During activity his pain could cause a 
noticeable limp or sharp pain that could take him to the 
ground.  He could go from normal to limping through a grocery 
store for 15 minutes to back to normal.  A slight shift in 
his weight when standing could drop him to his knees.  He had 
not suffered any ankle injuries since the injury in Iraq and 
directly related his pain to the injury during service.  Over 
the past couple of years the ankle had bothered him more than 
it ever had in the past and he could only conclude that it 
would continue to get worse.  The Veteran further noted that 
the injury from 1998 had never caused him pain from 1999 to 
2005 and he did not feel that the pain such as he had 
experienced after Iraq would start all of a sudden.  He had 
always been an active sports player and had never felt any 
pain from the previous ankle injury.  

A July 2008 report of a left ankle X-ray reflects a 
diagnostic impression of secondary center of ossification or 
small bony fragment adjacent to the medial malleolus.  Talar 
dome lucency was suspicious for osteonecrosis and it was 
noted that an MRI might be helpful.  

An August 2008 MRI of the left ankle revealed a 14  x 12 mm 
area of abnormal signal affecting the talar dome laterally 
with overlying cartilage thinning.  Imaging features were 
more typical of osteochondritis dissecans rather than 
osteonecrosis per se.  There did not appear to be a discrete 
undermined fragment present, however.  

On his November 2008 Form 9, the Veteran indicated that his 
ankle pain and hindrance did not occur until after his return 
from Iraq.  After his injury in Iraq, he was given Ibuprofen 
and ice and told to come back if he felt any pain.  The 
Veteran noted that in Iraq it was frowned upon to complain 
about an injury that seemed to be o.k.  Also, he wore 
supported ankle high boots during service, which provided 
support by allowing little lateral movement for his ankles.  

The Veteran indicated that he did not believe that the pre-
existing ankle fracture, which happened 5 years prior, would 
cause his current chronic ankle problem.  He noted that he 
did not report the in-service ankle injury at separation 
because he was following advice from his unit not to list any 
minor injuries as this might cause him a delay in him being 
able to see his friends and family.  He indicated that, 
instead, he was told to make a visit to a local VA hospital 
if he experienced any problems and that he would be taken 
care of just as he would have been at separation.  

On February 2009 VA examination, the examiner indicated that 
she had reviewed the claims file, including the service 
treatment records.  She noted that in 2002, prior to 
enlisting, the history of the left ankle fracture in 1998 
with no residuals or problems was noted.  She also noted that 
there was no documentation of an ankle injury while in 
service but that the Veteran did have some eyewitness reports 
that he did sprain his ankle in service.  

Additionally, the examiner noted that the Veteran did report 
some left ankle problems in 2005 and that an X-ray at that 
time showed a tiny avulsion fracture and swelling.  At the 
February 2009 examination, the Veteran reported that he had 
never had any surgery on the ankle and that he got pain 3 to 
4 times per month although he had had no pain in the left 
ankle since Thanksgiving 2008.  The ankle did not swell, did 
not pop and did not grind, and the Veteran did not use a 
brace.  The last episode of pain he had experienced was at 
the end of October 2008 after he played softball and pain 
from this injury had lasted until just before Thanksgiving of 
2008.  Prior to Thanksgiving he was getting flare-ups of pain 
three to four times per month.  He had had no functional 
limitations with walking and he ran about one to two miles 
three to four times per week.  He had had no problems with 
standing unless he was having a flare-up and then the flare-
up would cause him to sit.  

Physical examination revealed a normal examination of the 
left ankle.  There was negative pain to palpation, normal 
sensation and range of motion was normal with no pain.  The 
examiner reviewed a July 2008 left ankle X-ray, which showed 
a secondary center of ossification or small bony fragment 
adjacent to the medial malleolus.  Talar dome lucency was 
suspicious for osteonecrosis.  The examiner also reviewed the 
August 2008 MRI, with findings more typical of an 
osteochondral defect versus a necrosis, with no discreet 
fragment noted.  

The diagnostic impression was status post fracture of the 
left ankle prior to service.  The examiner noted that the 
Veteran had had no problems with the ankle since Thanksgiving 
of 2008, and that physical examination revealed normal 
findings.  The examiner opined  that it was less likely than 
not that the left ankle pathology noted on MRI was related to 
the left ankle sprain experienced in service and more likely 
than not that the left ankle pathology noted on MRI was 
related to the fracture of the ankle prior to entering 
service.  

The above-cited evidence does not establish that any pre-
existing left ankle disability residual to the 1998 fracture 
was aggravated-i.e., permanently worsened-during or as a 
result of service.  Even if the  Board accepts, as credible, 
the lay assertions of an additional in-service injury, as 
noted, the Veteran's service treatment records are entirely 
silent for any findings pertaining to left ankle pathology 
during service, with the February 2005 Report of Medical 
assessment at separation reflecting that the Veteran did not 
report having any ankle problems in service.  Consequently, 
these records weigh against a finding that any worsening of 
the Veteran's underlying left ankle disorder occurred during 
service.  

VA medical records post-service do generally note the 
Veteran's reported ankle injury in Iraq and findings from 
various medical professionals indicating current left ankle 
pathology including tenderness, episodes of swelling and near 
sprain, and a slight widening of the mortis with probable 
stretching of the interosseous ligament.  However, none of 
these  records include any professional  opinion as to 
whether a  pre-existing left ankle disability was aggravated 
in or by service, to include as a result of any injury 
therein.   

Moreover, as noted above, the February 2009 VA examiner, 
after reviewing the claims file and examining the Veteran, 
specifically opined that the Veteran's left ankle pathology 
noted on the August 2008 MRI was less likely than not related 
to a left ankle sprain experienced in service and more likely 
than not related to the fracture of the ankle prior to 
entering service.   Thus, this opinion clearly weighs against 
a finding that the Veteran's underlying pre-existing ankle 
fracture was worsened by the reported left ankle injury, as 
the examiner attributed the Veteran's current left ankle 
pathology to the Veteran's pre-existing fracture and not to 
his reported injury in service.  Notably, the February 2009 
VA examiner's finding is the only medical opinion of record 
relating to whether the Veteran's underlying pre-existing 
ankle disorder was aggravated by service; the Veteran has not 
identified any existing medical evidence or opinion that 
would, in fact, support a finding of worsening of the 
underlying left ankle disorder (as opposed to simple 
worsening of the symptoms of such disorder).  Accordingly, 
there is no basis in the record for a finding that the 
Veteran's pre-existing underlying left ankle disorder was 
worsened during service, a necessary finding to support a 
showing of in-service aggravation.  See Hunt, 1 Vet. App. at 
292.

Alternatively, the Veteran appears to assert that his 
reported June 2004 ankle sprain in service represented an 
injury which was entirely independent of the 1998 fracture 
(e.g. on the basis that by June 2004, the 1998 fracture had 
entirely healed), and that his current ankle problems are 
directly related to this injury.  In this regard, he has 
indicated that his current left ankle pain and hindrance 
began sometime "after his return from Iraq."  However, the 
February 2009 VA medical opinion is not supportive of any  
such assertion, as the examiner did not attribute any of the 
Veteran's current ankle symptomatology to the Veteran's 
reported injury in service.

The Board notes that the Veteran is competent to assert 
continuity of symptomatology since his reported injury in 
service for purposes of consideration of direct service 
connection .  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
However, any such assertions must be weighed against the  
medical evidence.  Cf.  Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).  In the instant case, the February 2009 VA 
examiner specifically considered the Veteran's reported 
history, along with reviewing the pertinent evidence in the 
claims file, but did not find a relationship between the 
Veteran's current left ankle symptomatology and the reported 
injury in service. Significantly, moreover, the Veteran has 
neither presented nor identified any medical opinion 
attributing his asserted continuing  symptoms since service 
to any in-service injury or disability incurred therein (as 
opposed to 1998 fracture noted as service entrance).   The  
Board also points out that, although the Veteran's own 
reported history of a relationship between his current ankle 
problems and service is reflected in the VA treatment 
records, these notations do not constitute competent evidence 
of medical nexus.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (A bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a health care professional).     
 
Finally, the Board notes that, to whatever extent the 
assertions of the appellant, his fiancé and/or  his fellow 
servicemen are being advanced to directly establish a medical 
nexus between current left ankle disability and service-
either on the basis of aggravation of pre-existing 
disability, or in-service incurrence based upon injury 
therein-such assertions provide no basis for allowance of 
the claim.  The matter of medical etiology of current ankle 
disability  upon which this claim turns is a matter within 
the province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As none of the above-
named individuals is shown to be other than a layperson 
without appropriate medical training and expertise, none  is 
competent to render a probative (persuasive) opinion on the 
medical matter on which the claim turns.  See, e.g., Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
As the lay assertions in this regard have no probative value, 
the Veteran cannot support his claim, or refute the findings 
of the  February 2009 VA examiner on the basis of lay 
assertions, alone..

Under these circumstances, the Board finds that the claim for 
service connection must be denied.  In reaching the 
conclusion to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).


ORDER


Service connection for left ankle disability is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


